Case: 4:18-cr-00975-CDP-JMB Doc. #: 63 Filed: 04/10/19 Page: 1 of 2 PageID #: 313



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )          No. 4:18 CR 000975 RWS/JMB
                                                )
RANDY HAYS,                                     )
                                                )
        Defendant.                              )

     GOVERNMENT'S RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO
                             TRAVEL

        COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Jennifer A. Winfield, Assistant United

States Attorney for said District, and, for its response to defendant Randy Hays’ Motion for

Leave to Travel, states as follows:

        1.      On April 5, 2019, defendant Hays filed a motion for leave to travel to Camdenton,

Missouri. The Government opposes the motion because it lacks sufficient specificity to

reasonably allay the Government’s concerns as to defendant’s whereabouts and activities during

the time period for which he seeks permission to travel.

        2.      While the motion specifies a beginning and ending period during which defendant

seeks to travel “from time to time,” the motion lacks other specifics such as names, addresses,

and phone numbers of persons defendant intends to visit, specific dates of travel, specific

location of visits, and specific reasons for the visits.

        3.      Should defendant be allowed to travel based on the scant information in the

current motion, the Government believes that the Pretrial Services Office’s ability to adequately
Case: 4:18-cr-00975-CDP-JMB Doc. #: 63 Filed: 04/10/19 Page: 2 of 2 PageID #: 314



supervise defendant will be unduly hampered. At a minimum, defendant should be required to

provide more specifics as to his intended travel.

       4.      Accordingly, the Government believes that defendant’s motion should be denied.

       WHEREFORE, the United States respectfully requests this honorable Court to deny

defendant’s motion for leave to travel.


                                              Respectfully submitted,
                                              JEFFREY B. JENSEN
                                              United States Attorney


                                              s/ Jennifer A. Winfield
                                              JENNIFER A. WINFIELD, 53350MO
                                              Assistant United States Attorney
                                              111 S. 10th Street, Rm. 20.333
                                              St. Louis, Missouri 63102
                                              (314) 539-2200


                                 CERTIFICATE OF SERVICE
       I hereby certify that on April 10, 2019, the attached was filed electronically with the
Clerk of the Court and served by way of this Court's Electronic Notification System upon all
counsel of record.




                                              s/ Jennifer A. Winfield
                                              JENNIFER A. WINFIELD, 53350MO
                                              Assistant United States Attorney
